Citation Nr: 1541278	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-47 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the right wrist.

2. Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left wrist. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from September 1987 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a videoconference hearing before the Board in July 2011.  He failed to report for the hearing and has not requested that he hearing be rescheduled.  His hearing request is therefore deemed withdrawn.  

In a January 2012 decision, the Board denied ratings in excess of 10 percent for left and right carpal tunnel syndrome.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 memorandum decision, the Court set aside the January 2012 decision and remanded the claims for readjudication.  

The Board previously remanded this matter in April 2014 to afford the Veteran a VA examination.  The Board is satisfied that there has been substantial compliance with the April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran is left-hand dominant.  

2. During the appeal period, right carpal tunnel syndrome has been manifested by moderate incomplete paralysis of the median nerve.  

3.  During the appeal period, left carpal tunnel syndrome has been manifested by moderate incomplete paralysis of the median nerve.  

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for carpal tunnel syndrome of the right wrist have been met for the entire appeal period.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).

2.  The criteria for a 30 percent rating for carpal tunnel syndrome of the left wrist have been met for the entire appeal period.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores, supra.  A June 2008 letter addressed the notice elements for the Veteran's increased rating claim. 

 VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA treatment records.  The Veteran was afforded VA examinations in July 2008, January 2011 and August 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and collectively, complete examinations were conducted which fully addressed the symptoms and manifestations of carpal tunnel syndrome.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





II. Analysis of Claim 

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for Carpal Tunnel of the Right and Left Wrists

A February 1997 rating decision granted service connection for bilateral wrist pain and assigned a non-compensable rating.  A 10 percent rating has been assigned for each wrist from November 1999.  A claim for increased ratings was received in May 2008.  

Carpal tunnel syndrome is rated according to Diagnostic Code 8515.  Under that diagnostic code, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve of the major upper extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the median nerve of the minor upper extremity.  

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  38 C.F.R. § 4.124a.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2015).  

Private treatment records dated in May 2008 reflect that the Veteran was seen with complaints of bilateral hand pain and numbness.  Motor and sensory nerve examinations showed normal distal latencies, amplitudes and conduction velocities for the median and ulnar nerves.  Electrodiagnostic study showed slight changes of the median nerve across the carpal tunnel with wrist stress and compared to the ulnar nerve, but not to the level of carpal tunnel syndrome.

At a July 2008 VA examination of the joints, the Veteran reported wrist pain that was worse with activity.  The Veteran reported that he was ambidextrous.  Examination of the wrists revealed no deformity, giving way, instability, stiffness, weakness, dislocation, locking or effusion.  The Veteran complained of pain with motion.  MRI studies revealed no abnormalities.  Visualized portions of the carpal tunnel were unremarkable bilaterally.  The assessment was tendonitis.  The examination noted significant occupational effects, with occupational impacts, including decreased manual dexterity, problems with lifting and carrying and pain.

At a July 2008 VA examination of the peripheral nerves, the Veteran reported that he wrote with his left hand.  He complained of wrist pain that was aggravated by repetitive motion.  He reported that he was able to drive 24 miles to his full-time job at the Department of Corrections and work a 40-hour shift.  Physical examination showed normal range of motion of the wrists.  Reflexes were symmetric and active.  Traced figures and vibrations were normal.  Strength was normal.  The assessment was history of bilateral carpal tunnel syndrome for 19 years, with normal neurologic examination currently.  

A VA outpatient record dated in September 2008 noted that the Veteran was left- handed but almost ambidextrous.  The Veteran complained of almost constant hand pain and weakness which caused problems with writing, driving and repetitive use of his hands.  He also complained of similar neck pain.  Sensory testing revealed no severe deficits to light touch or pinprick.  Deep tendon reflexes were 2+ bilaterally.  Motor strength was grossly intact bilaterally, with perhaps some weakness of thumb extensors.  Tinel's was negative tapping over the right median nerve at the wrist, slightly positive over the left median nerve at the wrist and positive over the bilateral branch plexi.  The Veteran was referred for carpal tunnel splints.  

A January 2009 VA outpatient record noted the Veteran's complaints of numbness in his fingers, fatigue and wrist pain.  On examination, hand grip strength was 110 pounds to the right (with normal being 116.8) and 98 pounds on the left (with normal being 112.8).  The Veteran was given wrist splints and elbow protectors.  

In the substantive appeal dated in November 2009, the Veteran asserted that he has moderate disability of his wrists.  He reported that his wrist disabilities cause difficulty with writing, driving and any other activity that requires the use of his hands.  He noted that he has an almost constant burning, aching pain of his hands.  He noted progressive weakness of both hands with decreased grip.

A January 2011 VA examination noted the Veteran's complaints of wrist pain and numbness as well as decreased grip that worsened with use.  The Veteran reported that he worked as a corrections officer and had lost no time from work during the past year.  On examination, reflexes ( including finger jerk) were normal bilaterally.  Sensory examination revealed decreased pain/ pinprick sensation in the median nerve distribution in the hands bilaterally.  Vibration, position sense and light touch were normal bilaterally.  There were no dysesthesias in either hand.  Detailed motor examination revealed no abnormalities of the fingers of either hand.  Muscle tone was normal.  No joint function was affected.  Grip was 5/5 bilaterally.  Tinel sign was positive bilaterally, and Phalen's test was positive at 30 seconds bilaterally.  Range of motion of the wrists was normal.  The Veteran was diagnosed with carpal tunnel syndrome of both wrists.  The examiner noted that there was some nerve dysfunction and neuralgia, but no paralysis or neuritis.  

A May 2015 VA examination reflects that the Veteran reported taking ibuprofen and wearing a brace at night.  He worked full time as a correction officer.  The Veteran reported that he was not on the computer a lot, but the pain in his wrists could occur if dealing with a prisoner.  He had not had sick time related to this.  The examiner indicated that all medical records showed the Veteran's condition as stable.  An EMG study was ordered.

An August 2015 VA examination reflects that the Veteran related symptoms of bilateral wrist discomfort, worse in the right, which manifested as wrist pain, such as in casting (fishing) for more than two hours.  The Veteran also related bilateral wrist discomfort with use.  He noted that using a hammer or a screwdriver caused discomfort, especially on the left.  The Veteran reported that he had not lost time from his job as a corrections officer.   The Veteran denied flare-ups of the wrist.  He reported that he did have functional loss.  The examiner noted that the Veteran worked as a corrections officer for the state.  He was required to apprehend inmates.   The examiner stated that the amount which the Veteran's disability would limit activity is mere speculation.  The ranges of motion of both wrists were normal.  There was no pain on examination.  With repetition, the Veteran did not have additional loss of function or range of motion.  The examiner noted that the Veteran was not examined after repetitive use over time.  The examiner indicated that the Veteran's functional loss over time could not be described without resorting to speculation, as the Veteran was not examined over a period of time.  The examiner did not identify any additional contributing factors of disability.  The examiner indicated that EMG studies showed mild carpal tunnel syndrome on the right.  The examiner noted that a left EMG was normal, but the Veteran was symptomatic with likely mild tendinitis.    

The above evidence establishes that, during the appeal period, the Veteran's right and left carpal tunnel syndrome has been manifested by complaints of bilateral hand pain, weak grip, numbness and weakness.  Objective findings include decreased sensation and grip strength of both hands.  The 2015 VA examination noted  mild right carpal tunnel syndrome mild tendinitis of the left wrist.  The evidence shows functional impairment due to carpal tunnel syndrome.  The Veteran has reported problems with driving and any activity using his hands.  A July 2008 VA examination described significant occupational effects including decreased manual dexterity, problems with lifting and carrying and pain.  Other examinations show that the reported functional impact on the Veteran's occupation as a corrections officer include difficulty writing reports and pain when he has to restrain inmates.   In light of the objective findings of decreased sensation and grip of the hands and the evidence of additional functional loss, the Board finds that the Veteran's disabilities more nearly approximate moderate incomplete paralysis of each wrist.  As the VA examinations indicate that the Veteran is left-hand dominant, a 30 percent rating is warranted for carpal tunnel syndrome of the left wrist, pursuant to DC 8515.  A 20 percent rating is warranted for carpal tunnel syndrome of the right wrist.  The Board finds that higher ratings for severe incomplete paralysis are not warranted, as the record does not show findings of severe impairment of either wrist.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
 therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's left and right carpal tunnel syndrome.  The Veteran's disabilities are manifested by pain and weakness of both wrists.  These manifestations are contemplated by the rating criteria, which consider incomplete or complete paralysis of the affected nerves. 

Finally, the Board notes that under Johnson  v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181   (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 20 percent rating is granted for carpal tunnel syndrome of the right wrist, subject to regulations governing the payment of monetary benefits.

A 30 percent rating is granted for carpal tunnel syndrome of the left wrist, subject to regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


